Drew L. Johnson
Kathryn Tassinari
sherwoodreese@comcast.net
kathrynt50@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466
Attorneys for Plaintiff




                    UNITED STATES COURT DISTRICT COURT

                               DISTRICT OF OREGON

CHRISTINA M. SCOTT,
                                                   Case No. 6:17-cv-00512-TC
                  Plaintiff,
                                                   ORDER APPROVING
       vs.                                         ATTORNEY FEES PURSUANT
                                                   TO 42 U.S.C. §406(b)
Commissioner of Social Security
Administration,

                      Defendant.


       After considering Plaintiff's Motion, and counsel for Defendant having no

objection, Plaintiff's counsel is hereby awarded the sum of $15,683.25 in attorney fees,

less the Equal Access to Justice ("EAJA") fees awarded of $5,667.55, for a net of

$10,015.70, less an administrative assessment pursuant to 42 U.S.C. 406(d), as full

settlement of attorneys' fees under 42 U.S.C. §406(b), which shall be paid by the



ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) •                         1
Commissioner directly to plaintiffs counsel, Drew L. Johnson, PC, 1700 Valley River

Drive, Eugene, OR 97401, to the extent that the withheld 25% of Plaintiff's past-due

benefits are available and unexhausted.

       IT IS SO ORDERED this day of November /     'f ,2019


                                          U.S. District JudgelM gistrate Judge




PRESENTED BY:

By:    Isl DREW L. JOHNSON
       Drew L. Johnson, OSB #75200
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                    2
